Citation Nr: 1705376	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior, type II prior to July 22, 2015, and in excess of 40 percent thereafter.

2. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971 and from August 1972 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in December 2013, at which time         it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In an April 2016 rating decision, the RO increased the assigned rating for diabetes mellitus to 40 percent, effective July 22, 2015. 

The issues of entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the right lower extremity and left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to July 22, 2015, the Veteran's diabetes mellitus required insulin and a restricted diet, but did not otherwise require avoidance of strenuous occupational and recreational activities to control his diabetes.  

2.  Since July 22, 2015, the Veteran's diabetes mellitus does not require one or two hospitalizations per year or twice a month visits to a diabetic care provider due to episodes of ketoacidosis or hypoglycemic reactions.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus for the period prior to July 22, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus for the period since July 22, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, and VA examination reports are of record.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained and VA contract examinations were conducted.  Accordingly, the Board finds that there    has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Service connection for diabetes mellitus was originally established in a March 2002 rating decision.  In October 2009, the Veteran initiated the present claim for an increased disability rating.  The Board notes that the Veteran is already in receipt     of separate compensable ratings for diabetic peripheral neuropathy and peripheral vascular disease of the lower extremities.  Thus, symptomology from these conditions cannot be considered when assigning an evaluation for the Veteran's diabetes.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided). 

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes   of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations      per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   

Separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes unless they are part of the criteria used to support a total evaluation.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The criteria for rating diabetes are conjunctive and successive; each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  "Regulation of activities" is required for all ratings in excess of 20 percent, and is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have  been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).


A.  Diabetes Mellitus prior to July 22, 2015

As noted above, the Veteran's service-connected diabetes has been rated as 20 percent disabling for the period of the claim prior to July 22, 2015.  In order for         a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

A review of the record shows that during this period, while the Veteran's diabetes requires insulin and a restricted diet, regulation of activities was not medically necessary to control his diabetes such that a rating in excess of 20 percent is warranted.  See Camacho, 21 Vet. App at 366-67.  In this regard, the Veteran's treatment records show that he was diagnosed with diabetes mellitus in June 1999 controlled with diet alone until January 2001, then requiring oral medication. October 2009 treatment notes report that the Veteran had an escalation in his diabetic needs and was prescribed daily insulin injections.  In November 2009,      the Veteran's physician sent a letter stating that the Veteran has required insulin to control his diabetes and he is on a diabetic diet, but has not been hospitalized for his condition and has no known complications.  Ongoing treatment notes are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, the Veteran was encouraged to undertake regular exercise and maintain a healthy diet even when his diabetes was complicated by   his peripheral neuropathy.  Specifically, in January 2011, the Veteran's treating physician reported that despite titration of long acting insulin, his blood sugar level continued to worsen and the Veteran was prescribed an oral hypoglycemic agent in addition to continued lifestyle modifications of dietary restrictions and regular exercise.  

In sum, the record shows that the Veteran's diabetes has been treated with a restricted diet, insulin, but not regulation of his activities as part of his diabetes treatment during the period prior to July 22, 2015.  As the criteria for all higher disability ratings require regulation of activities, and such is not shown, a higher rating is not warranted.  Id.; see also Middleton, 727 F.3d at 1172.  Accordingly,  the Board finds that the preponderance of the evidence is against a claim for a higher rating prior to July 22, 2015.

B. Diabetes Mellitus since July 22, 2015

As noted above, the Veteran's service-connected diabetes has been assigned a 40 percent disability rating effective July 22, 2015.  In order for a higher rating to      be warranted, the evidence of record must demonstrate that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

A review of the record shows that during this period, the Veteran does not experience episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.    In this regard, a July 2015, Disability Benefits Questionnaire (DBQ) completed    by the Veteran's physician indicates that the Veteran's diabetes mellitus was treated with oral hypoglycemic agents and more than one insulin injection per    day.  Further, it was noted that the Veteran was managed by a restricted diet and required regulation of activities as part of his medical management of diabetes.  Specifically, the physician noted that the Veteran avoids strenuous activities because of fear of hypoglycemia and also plans meals.  However, there was no history of hospitalizations for hypoglycemic reactions of ketoacidosis within the past 12 months or any progressive unintentional weight loss or loss of strength attributable to diabetes.  Although the examiner indicated that the Veteran's diabetes did affect his ability to work, the explanation provided referenced the     pain due to peripheral arterial disease causing claudication. 

In sum, during this period of the appeal, the record shows that the Veteran's diabetes has been treated with a restricted diet, insulin, oral hypoglycemic      agents, and regulation of his activities as part of his diabetes treatment.  However, the record reveals that the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

Accordingly, the Board finds that the preponderance of the evidence is against a claim for a higher rating at any time during the course of the appeal.

C. Other Considerations

The Board has considered whether the Veteran's service-connected diabetes   presents such an exceptional or unusual disability picture as to render impractical   the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R.        § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  In this  case, the evidence shows that the Veteran's service-connected diabetes has been treated with oral hypoglycemic agents, insulin two or more times per day, has required regulation of activities, but not hospitalizations.  As such, the Board       finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe symptoms.  Id. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran does not contend and the evidence does not reflect that the Veteran is unemployable by virtue of his diabetes mellitus no further action pursuant to Rice is warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected diabetes mellitus a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a disability rating for diabetes mellitus in excess of 20 percent prior to July 22, 2015, and in excess of 40 percent thereafter, is denied.


REMAND

While further delay is regrettable, additional development is warranted before a decision may be rendered in the issues on appeal.

The Veteran indicated that he wished to appeal the issues of entitlement to increased disability ratings for peripheral neuropathy of the right and left lower extremities in his September 2012 VA Form 9 Substantive appeal; however,     these issues were not addressed in the Board's December 2013 remand.  Further, since nearly six years have passed since the severity of the Veteran's peripheral neuropathy was last assessed and the condition may have changed since then, the Board finds remand is warranted for a new examination to fully evaluate his claims for increased ratings for peripheral neuropathy of the lower extremities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his peripheral neuropathy.  After securing    any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2. After completing the above development to the extent possible, schedule the Veteran for a peripheral nerve examination to assess the current severity of his service-connected diabetic peripheral neuropathy.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical
findings should be reported in detail. All symptomatology associated with the Veteran's peripheral neuropathy of the lower extremities should be reported.  

3. After completing the above development, and any other development deemed necessary, readjudicate   the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


